Citation Nr: 0823825	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  07-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. N. R.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.

In June 2008, the veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A January 2004 rating decision denied service connection 
for PTSD on the bases that there was no evidence of a PTSD 
diagnosis or verification of his alleged in-service stressor.  
The veteran did not initiate an appeal of the adverse 
determination.

3.  The evidence received since the January 2004 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  Concerning applications to reopen claims that have 
been the subject of a prior final denial by VA, nothing 
pertaining to the duty to assist claimants shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A (f).  To provide adequate 
notice with regard to a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the RO issued 
VCAA notice to the veteran in December 2005 and March 2006 
letters which informed him of the evidence generally needed 
to support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
December 2005 VCAA notice specifically informed the veteran 
regarding the basis for the prior decision's denial of his 
claim for service connection for PTSD and what evidence would 
be necessary to substantiate the element required to 
establish the claim.  Kent, supra.  The March 2006 letter 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Both 
the December 2005 and March 2006 VCAA notices were issued 
prior to the March 2006 rating decision from which the 
instant appeal arises.  Thus, the Board concludes that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claim prior to the 
initial decision.  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to this 
claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded a personal 
hearing and a transcript of his testimony at that hearing is 
also of record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  



Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD, which was previously denied by 
the RO in January 2004 on the bases that there was no 
evidence of a PTSD diagnosis and no verification of his 
alleged stressors.  Since the veteran did not appeal the 
January 2004 RO decision, that decision is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 
20.1103 (2007). 

The Board finds that a submitted October 2006 letter, from 
the veteran's treating psychologist with the Vet Center, 
indicating a diagnosis of PTSD associated with physical, 
emotional and sexual abuse the veteran suffered while serving 
in the Marines to be new, as well as a May 2006 VA 
psychological evaluation indicating an Axis I diagnosis of 
"features of PTSD."  This newly submitted evidence is also 
material because it tends to show that the veteran has a 
current PTSD diagnosis that has been etiologically linked to 
alleged stressors during his active duty service.  In this 
context, this medical evidence is new and is not cumulative 
or redundant.  Moreover, this newly submitted evidence when 
considered with the previous evidence of record, or by 
itself, relates to an unestablished fact that is necessary to 
substantiate the claim, because it tends to suggest that the 
veteran's diagnosed PTSD is etiologically linked to his 
service.  As a result, it raises a reasonable possibility of 
substantiating the claim.  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the January 2004 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened.  To this 
extent only, the appeal is granted.


REMAND

Where claims of entitlement to service connection for PTSD 
are based on allegations of personal or sexual assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressful incident or incidents.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavioral changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavioral changes that may constitute credible 
evidence of a stressor include, but are not limited to: 
Request for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavioral changes.  38 C.F.R. § 3.304(f)(3)(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis" with regard to personal 
assault cases.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedure Manual M 21-1 Part III, 
paragraph 5.14(c)).  

The veteran contends that he has PTSD as a result of 
physical, emotional and sexual assaults during basic training 
in service.  He alleges that his drill instructor beat him 
for his inability to read and pass a written test.  He was 
coerced to trade sexual favors with his drill instructor in 
order to pass the written examination.  He was also subjected 
to "blanket parties" in which a blanket was thrown over him 
and several soldiers would beat him with a bar of soap.  

Review of the veteran's service medical records show that he 
was hospitalized and evaluated for an initial diagnosis of 
primary mental deficiency, which was later changed to a 
diagnosis of immaturity personality disorder with symptomatic 
habit reaction.  The service medical evidence indicates that 
the veteran failed to learn to read and write after a 
attending a special 16 week course in boot camp which was 
again repeated while he was stationed in Hawaii, without 
success.  A September 1952 treatment record notes that 
although the veteran never received any disciplinary action, 
he had been reprimanded several times.  The same record notes 
that the veteran believed everybody had been making fun of 
him and frequently accused him of faking.  An October 1952 
admission note indicates that the veteran had a handicap that 
prevented him from doing adequate duty and caused him a good 
deal of emotional difficulty.  During this period, 
psychological testing showed the veteran to be in the dull 
normal range.  A November 1952 report of Board of Medical 
Survey, in recommending the veteran be discharged as unfit 
for service as a result of diagnosed immaturity with 
symptomatic habit reaction, learning disturbance, notes that 
his relations with his fellow servicemen were poor because of 
the "kidding" to which he was subjected.
The veteran's service personnel records show that his conduct 
throughout his service was evaluated as either very good or 
excellent and that failed an April 1952 promotion 
examination.  

The veteran's treating psychologist at the Vet Center 
etiologically linked the veteran's PTSD diagnosis to 
physical, emotional and sexual trauma allegedly suffered in 
service.  The same psychologist testified on the veteran's 
behalf in June 2008.  

Although the veteran has been provided a VA psychiatric 
examination in May 2006, the examiner only diagnosed 
"features of PTSD."  Moreover, in light of the veteran's 
borderline intellectual functioning and the inservice 
documentation of the veteran's undergoing "kidding" and of 
his feeling like everyone was making fun of him, it is 
unclear whether this might be evidence of a sufficient 
stressor to warrant a PTSD diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's PTSD, if found 
to be present.  All indicated studies 
should be performed, to include 
psychological testing if appropriate, and 
all findings should be reported in 
detail.  The veteran's claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  In reviewing the 
veteran's claims file, the examiner 
should identify and examine all records 
indicating the veteran's poor 
relationships with fellow soldiers due to 
"kidding" to the claimed assaults 
alleged by the veteran to have occurred 
during active service, and offer an 
opinion as to the clinical significance, 
if any, of such evidence in light of the 
veteran's mental deficiency and whether, 
under such circumstances, such kidding is 
sufficient evidence of an actual 
stressor.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that the veteran has 
PTSD as a result of the stressful event.  
A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be clearly set 
forth.  If the examiner is unable to give 
an opinion without resorting to 
speculation, the report should so state.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


